    Case 14-60728        Doc 41   Filed 01/19/21 Entered 01/19/21 17:17:16        Desc Main
                                    Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

IN RE:                                           )
               JOHN FANO,                        )      Chapter 13
                                                 )
                                                 )      Case No. 14-60728
               Debtor.                           )


                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

The undersigned hereby appears in these Proceedings as Counsel for creditor and

defendant, JoAnn O’Brien, and requests that Margaret C. Valois be placed upon the mailing

list of those Creditors, parties in interest and Counsel who receive all Notices in these

proceedings.

                                                        Respectfully submitted,


                                                         /s/ Margaret C. Valois
                                                        Margaret C. Valois, VSB# 66034
                                                        JAMES RIVER LEGAL ASSOCIATES
                                                        7601 Timberlake Road
                                                        Lynchburg, VA 24502
                                                        T-( 434) 845-4529 F- (434) 845-8536
                                                        mv@vbclegal.com


                                  CERTIFICATE OF SERVICE

       I certify that on January 19, 2021, the foregoing Notice was served via CM/ECF on
Herbert L. Beskin, Trustee, and Reginald Yancey, Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage
prepaid, to John Fano, Debtor, 697 Mountain Cut Road, Appomattox, VA 24522; JoAnn
O’Brien, 5054 Horseshoe Rd, Appomattox, VA 24522; and Kemper M. Beasley, III, Attorney at
Law, P.O. Box 36, Farmville, VA 23901.

                                                               /s/ Margaret C. Valois
                                                               Margaret C. Valois
